      Case 1:19-cr-00463-DLC Document 82 Filed 08/13/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :             S8 19cr0463 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
ZALMUND ZIRKIND,                       :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     The defendant is a Canadian citizen who was arrested in the

Northern District of New York on charges of money laundering.

He is released on bail to a family member's home in Brooklyn,

New York on conditions that include home confinement.          In a

letter of August 7, his retained counsel seeks permission for

the defendant to leave the home four times a day, six days a

week, to attend religious services at two different locations in

Brooklyn, and to leave the home three times over the Sabbath

(Friday to Saturday evenings) to attend services at one location

in Brooklyn.

     Having consulted with the supervising pretrial services

officer, it is hereby

     ORDERED that the application to attend services at the

Congregation Lubavitcher from Friday to Saturday evening, on the

schedule described in the August 7 letter, is approved.
         Case 1:19-cr-00463-DLC Document 82 Filed 08/13/20 Page 2 of 2


     IT IS FURTHER ORDERED that the remainder of the request is

denied without prejudice to a future application.


Dated:      New York, New York
            August 12, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
